Citation Nr: 0927798	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
right foot fracture, evaluated as noncompensable prior to May 
3, 2007 and as 20 percent disabling from May 3, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from June 1984 to March 1994 
and May 1997 to May 2000.  

His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a January 2005 rating decision, in which 
the Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the Veteran service connection 
for residuals of a right foot fracture and assigned that 
disability a noncompensable rating.  By rating decision dated 
October 2008, the RO increased the rating to 20 percent, from 
May 3, 2007.  

The Veteran testified in support of this claim during a video 
conference hearing held before the undersigned Acting 
Veterans Law Judge in August 2006.

In April 2007 and June 2008, the Board remanded the claim to 
the RO for additional action.  


FINDINGS OF FACT

1.  The RO provided the Veteran adequate notice and 
assistance with regard to his claim.  

2.  Prior to May 3, 2007, the Veteran experienced no 
residuals of a right foot fracture.

3.  Since May 3, 2007, residuals of the Veteran's right foot 
fracture have been moderately severe.

4.  The Veteran's right foot disability picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
residuals of a right foot fracture, prior to May 3, 2007, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5276, 5284 (2008).

2.  The criteria for entitlement to a rating in excess of 20 
percent for residuals of a right foot fracture, from May 3, 
2007, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in April 2004, March 2006, and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The RO also provided the Veteran assistance as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) by obtaining his 
service and post-service VA and private treatment records, 
affording him a VA examination, and securing an addendum 
medical opinion.  

The Veteran does not now claim that there is any additional 
evidence that needs to be obtained in support of his claim or 
that the report of the examination or addendum opinion are 
inadequate to decide his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

I.  Analysis of Claim

The Veteran seeks a higher initial evaluation for residuals 
of a right foot fracture.  He asserts that the evaluations 
initially assigned this disability do not accurately reflect 
the severity of all associated right foot symptomatology.  
According to written statements he submitted during the 
course of this appeal and his hearing testimony, presented in 
August 2006, a 30 percent rating is appropriate based on how 
the condition affects his ability to work.  The Veteran 
points out that, in the report of VA examination conducted in 
May 2007, an examiner noted that the Veteran had pain while 
standing and walking.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

In this case, the RO assigned the ratings at issue pursuant 
to DCs 5284 and 5276.  DC 5276 provides that a 10 percent 
rating is assignable for moderate acquired flatfoot; weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 20 percent rating is assignable 
for severe acquired flatfoot, unilateral; objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 30 percent rating is 
assignable for severe acquired flatfoot, bilateral; objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 30 percent 
evaluation is also assignable for pronounced acquired 
flatfoot, unilateral; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 50 percent 
evaluation is assignable for pronounced acquired flatfoot, 
bilateral; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances., abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 
(2008).  

DC 5284 provides that a 10 percent rating is assignable for a 
moderate foot injury.  A 20 percent rating is assignable for 
a moderately severe foot injury and a 10 percent rating is 
assignable for a severe foot injury.  38 C.F.R. § 4.71a, DC 
5284 (2008).  

A.  Prior to May 3, 2007

The Veteran fractured his right foot during service in 1985, 
an injury that necessitated casting.  For many years 
thereafter, he did not report any associated problems.  

Following discharge, the Veteran did not seek treatment for 
right foot complaints, but underwent VA examinations of his 
right foot.  In 2004, during treatment visits for a serious 
respiratory condition, he reported that he was running one to 
two miles daily, after which he would stop due to fatigue.  

During a VA examination conducted in December 2004, the 
Veteran reported that, since his foot injury, he had 
functioned normally, that prior to surgery for the 
respiratory condition, he was able to run a mile three times 
weekly and, if he wished, two to three miles on each 
occasion, and that in cold weather or after prolonged 
standing, he began to experience foot pain.  The examiner 
noted no right foot abnormalities and diagnosed a fractured 
right foot with no residual disability.  

In the absence of evidence of residuals of the right foot 
fracture during the time period at issue, an initial 
compensable rating may not be assigned the right foot 
disability under either previously noted DC or any pertinent 
regulatory provision.  

B.  From May 3, 2007

A medical professional first objectively confirmed residuals 
of the right foot fracture during a VA examination conducted 
in May 2007.  On that date, an examiner noted tenderness and 
a slightly abnormal gait.  Although X-rays were normal, the 
examiner diagnosed post-traumatic arthritis.  He concluded 
that the Veteran's right foot symptoms significantly affected 
his occupation as his job required standing for eight hours 
daily, which caused pain.  In an addendum report dated August 
2008, the examiner characterized the Veteran's right foot 
disability as moderately severe, causing daily pain and 
tenderness, which precluded the Veteran from walking long 
distances, running or engaging in recreational activities.  

A moderately severe foot disability is contemplated in the 20 
percent evaluation initially assigned residuals of the 
Veteran's right foot fracture, from May 3, 2007.  In the 
absence of evidence of a severe foot disability, or marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities, 
an initial rating in excess of 20 percent may not be assigned 
the right foot disability under either previously noted DC.  

C.  Conclusion

In certain cases, a claimant is entitled to consideration of 
his or her claim on an extraschedular basis.  In this case, 
no such consideration is warranted.  The Veteran's right foot 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  Rather, the pertinent DCs at issue account for 
all of the Veteran's right foot symptomatology.  The Board is 
thus not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded higher 
evaluations in the future should his disability pictures 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
aforementioned evaluations are the most appropriate given the 
medical evidence of record.

The Board thus concludes that the criteria for entitlement to 
a higher initial evaluation for residuals of a right foot 
fracture are not met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The evidence with regard to 
this claim is not in relative equipoise.  Rather, as a 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.


ORDER

A higher initial rating for residuals of a right foot 
fracture, evaluated as noncompensable prior to May 3, 2007 
and as 20 percent disabling from May 3, 2007, is denied.



____________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


